--------------------------------------------------------------------------------

OFFSHORE SECURITIES SUBSCRIPTION AGREEMENT

               This Offshore Securities Subscription Agreement ("Agreement") is
executed this 23rd day of October, 2007 in reliance upon the transaction
exemption afforded by Regulation S as promulgated by the United States
Securities and Exchange Commission ("SEC"), under authority of the Securities
Act of 1933, as amended ("1933 Act").

               This Agreement has been executed by the undersigned in connection
with the sale of the common stock, $.00001 par value per share (the “Common
Stock”) of Star Resorts Development Inc. a corporation organized under the laws
of Nevada (hereinafter referred to as the "Company").

               The undersigned, Banque SCS Alliance SA, a corporation organized
under the laws of Switzerland, a non-USA jurisdiction (hereinafter referred to
as the "Purchaser"), hereby subscribes to purchase 625,000 units (“Units”)
consisting of one share (“Shares”) of Common Stock and a warrant (exercisable
for a period of 5 years from issuance) with a conversion price of $1.30 for a
total amount of US $500,000. The Purchaser hereby represents and warrants to,
and agrees with the Company as follows:

1. Agreement to Subscribe; Payment of Purchase Price


  a.

The Purchaser hereby subscribes for the purchase of 625,000 Units at the
purchase price of approximately US $0.80 per Unit (the "Purchase Price").

   

 

  b.

The Purchaser shall pay the Purchase Price for the Shares by delivering good
funds in United States Dollars to the Company.


2.

Issuance of Securities. The Company shall instruct its transfer agent to issue
the Shares subscribed for in the name and at the address provided by the
Purchaser. The Shares will bear a restrictive legend.

        3.

Representations and Warranties of Purchaser.

        a.

Purchaser represents and warrants to the Company as follows:

   

 

 

(i)

Purchaser is not a "U.S. person" as that term is defined under Regulation S as
promulgated by the Securities and Exchange Commission ("SEC") under authority of
the Securities Act of 1933, as amended (the "1933 Act"). "U.S. person" is
defined by Regulation S as:

       

a. Any natural person resident in the United States;


--------------------------------------------------------------------------------


 

b. Any partnership or corporation organized or incorporated under the laws of
the United States;

   

 

 

c. Any estate of which any executor or administrator is a U.S. person;

   

 

 

d. Any trust of which any trustee is U.S. person;

   

 

 

e. Any agency or branch of a foreign entity located in the United States;

   

 

 

f. Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

   

 

 

g. Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

   

 

 

h. Any partnership or corporation if organized under the laws of any foreign
jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the 1933 Act, unless it is
organized, incorporated, and owned, by accredited investors (as defined in Rule
501(a) under the 1933 Act) who are not natural persons, estates or trusts.

   

 

  (ii)

At the time the buy order for the Shares was originated, Purchaser was outside
the United States;

   

 

  (iii)

Purchaser is purchasing the Shares for his own account and not on behalf of any
U.S. person, and the sale has not been pre-arranged with a purchaser in the
United States;

   

 

  (iv)

To the best knowledge of the Purchaser, each distributor participating in the
offering of the securities, if any, has agreed in writing that all offers and
sales of the securities prior to the expiration of a period commencing on the
date of the transaction and ending forty days thereafter shall be made in
compliance with the Issuer Safe Harbor, pursuant to registration of securities
under the 1933 Act or pursuant to an exemption from registration; and

   

 

  (v)

All offering documents received by the Purchaser include statements to the
effect that the securities have not been registered under the 1933 Act and may
not be offered or sold in the United States or to U.S. persons unless the
securities are registered under


--------------------------------------------------------------------------------

the 1933 Act or an exemption from the registration requirements is available.

  b.
The Purchaser represents and warrants and hereby agrees that no offers or sales
of the Shares acquired hereby shall be made except in compliance with Rule 903
of Regulation S, pursuant to the registration requirements of the 1933 Act or
pursuant to an applicable exemption from such registration; and further agrees
not to engage in hedging transactions with regard to the Shares unless in
compliance with the 1933 Act;
   

  c.
The Purchaser understands that (1) the Shares have not been registered under the
1933 Act and may not be offered or sold in the United States or to U.S. persons
absent registration in accordance with, or an applicable exemption from, the
registration requirements of the 1933 Act, and (2) the Company is not obligated
to file a registration statement registering the resale of the Shares;
   

  d.
The Purchaser is not relying on the Company or any of its representatives with
respect to tax or other economic or suitability considerations involved in its
decision to make the purchase of the Shares and is fully aware of the risks
associated with its purchase of the Shares.
   

  e.
If the Purchaser is a corporation, partnership, trust, estate or other entity
other than a natural person, (A) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (B) the
execution and delivery by it of this Agreement and completion by it of the
purchase of the Shares are within its powers, have been duly authorized by all
necessary action on its behalf, and require no filing with, or action by, or in
respect of any governmental body, agency or official; and (C) each person
signing this Agreement on behalf of the Purchaser has been duly authorized by
the Purchaser for the purpose.
   

  f.
The execution and delivery of this Agreement by the Purchaser and the completion
by it of the purchase of the Shares do not contravene or constitute a default
under any provision of any applicable law or regulation, Purchaser's certificate
of incorporation or other organizational documents, if applicable, or any other
agreement, judgment, injunction, order, decree or other instrument binding on
the Purchaser or any of its property.
   

  g.
The Purchaser is not purchasing any of the Shares as a result of or in
connection with any activity that would constitute "directed selling efforts"
(within the meaning given that term in Regulation S) in the United States and
the Purchaser will not undertake any such "directed selling efforts" in
connection with the Shares in the future.


--------------------------------------------------------------------------------


  h.

The Purchaser is acquiring the Shares for investment for his, her or its own
account and will sell the Shares via a broker/dealer once an exemption is
available or the Shares have been registered.

   

 

  i.

I understand that all documents, records and books pertaining to this investment
have been made available by the Company for inspection by me or my attorney,
accountant or Purchaser Representative. I am familiar with the Company’s
business objectives and the financial arrangements in connection therewith and I
believe that the Shares I am purchasing are the kind of securities that I wish
to hold for investment and that the nature and amount of the Shares are
consistent with my investment program. I and my advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company concerning
the Company and the Shares and all such questions have been answered to my full
satisfaction. I, or my representatives, have made such investigation of the
facts and circumstances regarding my purchase of the Shares as I have deemed
necessary.

   

 

  j.

Subject to the terms and conditions hereof, the Purchaser hereby irrevocably
tenders this Subscription Agreement for the purchase of the number of Shares
indicated herein. Payment of US $500,000 accompanies the delivery of this
Subscription Agreement for the purchase of 625,000 Units at approximately US
$0.80 per Unit. If the subscription is not accepted for any reason whatsoever,
the Purchaser’s money will be returned in full, without interest thereon or
deduction therefrom, and the Company will be relieved of any responsibility or
liability which might be deemed to arise out of my offer to subscribe for the
Units.

   

 

  k.

The Purchaser understands that no federal or state agency has passed on or made
any recommendation or endorsement of the Shares.

   

 

  l.

The Purchaser hereby indemnifies and holds the Company, and its officers,
directors and agents harmless from and against any damages, including reasonable
attorney's fees, that result from or arise out of any misrepresentations or
violation of this Agreement by the Purchaser.

   

 

  m.

The Purchaser represents prior to the purchase of the Shares sold hereby that
the Purchaser is not the beneficial owner of any Shares of the Company.

   

 

  n.

The Purchaser understands and acknowledges that he, she or it does not have the
right to require registration of the resale of the Shares under the Act or under
any state securities laws.


--------------------------------------------------------------------------------


4.

Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Purchaser that:

        a.

The Company has been duly incorporated and validly exists as a corporation in
good standing under the laws of the State of Nevada.

        b.

This agreement has been duly authorized, executed and delivered by the Comp!ny
and is a valid and binding agreemeft enforceable in accordance with its terls,
subject to bankruptcy, insolvency, fraudulent transfer, seorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general princitles of equity; and the Company
has full corporate power and authority necessary to enter into tHis Agreement
and to perform its obligations her%under.

        c.

Neither the sale of the Shares pursuant to, nor the performance of
its"obligations under, this Agreement by the Company will violate, conflict
with, result in a breach of, or constitute a default (or an event which with the
giving of notice or the lapse of time or both would be reasonably likely to
constitute a default) under the articles of incorporation of the Company.

        d.

The Shares:

        (i)

are being issued free and clear of any security interest, liens, claims or other
encumbrances;

        (ii)

have been duly and validly authorized and when issued, delivered and paid for in
the manner set forth in this Agreement, will be duly and validly issued, fully
paid and non-assessable;

        (iii)

will not have been, individually and collectively, issued or sold in violation
of any pre-emptive or other similar rights of the holder of any securities of
the Company; and

        (iv)

will not subject the holders thereof to personal liability by reason of being
such holders.

        f.

Except as provided in paragraph herein, the Company has not issued, and after
the Closing Date will not issue, any stop transfer order impeding the sale and
delivery of the Shares.


--------------------------------------------------------------------------------


g.

With respect to the Shares offered:

        (i)

the Company has not offered the Shares to any person in the United States or to
any "U.S. person" as that term is defined in Regulation S;

        (ii)

at the time the buy order was originated, the Company and/or its agent
reasonably believed the Purchaser was outside of the United States and was not a
"U.S. person;"

        (iii)

the Company and/or its agents reasonably believe that the transaction has not
been pre-arranged with a purchaser in the United States; and

        (iv)

pursuant to this Agreement, the Company will refuse to register any transfer of
the Shares not made in accordance with the provisions of Regulation S, pursuant
to a registration under the 1933 Act, or pursuant to an available exemption from
registration, provided however, that if the Shares are in bearer form or foreign
law prevents the Company from making such refusal, the Company will implement
other reasonable procedures (such as placing a legend on the transferred Shares)
to prevent any subsequent transfer of the Shares not made in accordance with
Regulation S.

        h.

In regard to this transaction, the Company has not conducted any "directed
selling efforts" as that term is defined in Rule 902 of Regulation S nor has the
Company conducted any general solicitation relating to the offer and sale of the
Shares to persons resident within the United States or elsewhere. No
underwriters or distributing agents have been involved or in any way connected
with this transaction.

        i.

The Company hereby indemnifies and holds the Purchaser harmless from and against
any and all damages including reasonable attorney's fees that result from or
arise out of any misrepresentations or violations of this Agreement by the
Company.

        5.

Closing Date. The date of closing of the sale of the Shares (the "Closing Date")
shall be at the earliest mutually acceptable date.

        6.

Conditions to the Company's Obligation to Sell Shares. The Purchaser understands
that the Company's obligation to sell the Shares is conditioned upon:

        a.

The receipt and acceptance by the Company of a satisfactory subscription
agreement; and


--------------------------------------------------------------------------------


b.

Delivery by the Purchaser to the Company of good funds as set forth in this
Agreement.

      7.

Conditions to the Purchaser's Obligation to Purchase Shares. The Company
understands that the Purchaser's obligation to purchase the Shares is
conditioned upon delivery of the securities comprising the Shares with
appropriate instructions to the transfer agent as described herein.

      8.

Survival of Representations and Warranties. The representations, warranties,
acknowledgements and agreements of the parties to this Agreement shall survive
the offering and purchase of the Shares.

      9.

Waiver, Amendment and Termination. Neither this Agreement nor any provision
hereof shall be modified, waived, changed, discharged or terminated except by an
instrument in writing signed by the parties or, in the case of a waiver, by the
party granting it.

      10.

Notices. All notices or other communications required or permitted to be given
pursuant to this Agreement shall be given by telex or cable or by notice in
writing, hand-delivered or sent by facsimile transmission, or by airmail,
postage prepaid. All such notices shall be sent to the Company and the Purchaser
at the addresses specified herein, or to such other address as the intended
recipient of the notice may have last specified by notice to the other parties.
All such notices shall be effective upon receipt.


  Notice to the Company: Star Resorts Development Inc.     701 Brickell Avenue  
 Suite 1550       Miami, FL, 33131     Tel (305) 728 5254 – Fax (305) 728 5288  
      Notice to Purchaser: Banque SCS Alliance SA     Route de Chancy 6B    
Case Postal 64     CH 12111 – Geneva 8    Switzerland  


11.

Successors and Assigns: Nonassignability. Except as otherwise provided herein,
this Agreement and all the terms and provisions hereof shall be binding upon and
inure to the benefit of the parties and their respective successors, assigns by
law, trustees and legal representatives. The parties’ respective interests under
this Agreement are not transferable and any purported transfer in violation of
this provision shall be void.


--------------------------------------------------------------------------------


12.

Counterparts; Entire Agreement. This Agreement may be executed in counterpart
copies, each of which shall be considered an original. This Agreement contains
the entire agreement of the parties relating to the subject matter hereof.

 

 

13.

Applicable Law; Jurisdiction. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT
REFERENCE TO ITS CHOICE OF LAW PRINCIPLES. Any action or proceeding relating to
this Agreement may be brought and enforced in the courts of the State of Texas
and each of the parties irrevocably submits to the nonexclusive jurisdiction of
each court in respect of any such action or proceeding.

 

 

14.

Purchaser Certification. The Purchaser hereby acknowledges that the Company and
its counsel will rely upon the representations contained herein in issuing the
Securities comprising the Shares and rendering appropriate legal opinions in
connection with such issuance pursuant to Regulation S and hereby certifies that
the representations of the Purchaser contained herein are true and correct and
may be relied upon in rendering such opinions and instructions.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Offshore Securities Subscription Agreement is duly
executed and delivered on the date first above set forth.

  PURCHASER:             Banque SCS Alliance SA         Signature: “C. Marechal”
    “M. Bringold”         Printed Name: C. Marechal     M. Bringold        
Address:                            Route de Chancy 6B                      
Case    Postal 64                        CH 12111  – Geneva  8  
                        Switzerland

Country of Organization or
Residence: Switzerland

Title, if applicable: Senior VP, Deputy VP

Units Subscribed For: 625,000

Purchase Price Delivered: US $500,000

Subscription Accepted By:

 

STAR RESORTS DEVELOPMENT INC.


By: “Enrique Abaroa”            ENRIQUE ABAROA            Chief Financial
Officer   Date: October 23rd, 2007


--------------------------------------------------------------------------------